UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 14, 2015 SUNVAULT ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada 333-181040 27-4198202 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer IdentificationNo.) Suite 200- 10703- 181 Street NW, Edmonton, Alberta Canada T5S 1N3 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (778) 478-9530 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 4.02 Non-Reliance on Previously Issued Financial Statements or a Related Audit Report or Completed Interim Review As a result of a review of our company’s transactions, subsequent to our filing of our Form 10-K for our year ended December 31, 2014 (the “Annual Report”) and our Form 10-Q for the interim period ended March 31, 2015 (the “Quarterly Report”), we identified certain errors that have a material impact on our previously issued financial information contained in the Annual and Quarterly Reports filed with the Securities and Exchange Commission on July 17 and July 31, 2015, respectively. Specifically, on August 14, 2015, our independent auditors, Saturna Group Chartered Accountants LLP, notified us that it believed there were errors in the company’s consolidated financial statements relating to the accounting for convertible debt, deferred revenue, and non-controlling interest. Management further discussed the matter with its auditors and both parties agreed that certain transactions relating to the above were not appropriately accounted for and the company determined that the effect of such misstatements were material. As a result, we have decided to restate the audited consolidated financial statements for the year ended December 31, 2104 in the Annual Report and the interim financial statements for the quarterly period ended March 31, 2015 in the Quarterly Report. The consolidated financial statements included within the Annual and Quarterly Reports noted above should no longer be relied upon. Our company plans to file amendments to the Annual and Quarterly Reports in order to accurately restate our previously filed consolidated financial statements byAugust 20, 2015. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SUNVAULT ENERGY, INC. Date: August 19, 2015 By Gary Monaghan Chief Executive Officer & Director 3
